United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3319
                        ___________________________

                                   Carrie Larson,

                       lllllllllllllllllllllPlaintiff - Appellant,

                                           v.

                             United States of America,

                       lllllllllllllllllllllDefendant - Appellee.
                                       ____________

                    Appeal from United States District Court
                    for the District of South Dakota - Central
                                  ____________

                              Submitted: May 5, 2022
                               Filed: May 12, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Carrie Larson appeals the district court’s1 dismissal of her action under the
Federal Tort Claims Act (FTCA). Larson argues that her claims were based on

      1
        The Honorable Roberto A. Lange, Chief Judge, United States District Court
for the District of South Dakota.
negligence, and that the district court erroneously construed her complaint as
asserting claims of misrepresentation, breach of contract, and interference with
contract.

       Upon careful de novo review, we conclude that Larson’s claim alleging that the
Bureau of Indian Affairs made misrepresentations to the Rosebud Sioux Tribe was
barred by the FTCA’s intentional-tort exception. See 28 U.S.C. § 2680(h). We also
conclude that Larson’s allegation that the Bureau failed to allow third-party grazing
constituted a claim asserting breach of contract, not a negligence claim, as Larson did
not allege a breach of a legal duty independent of contract. See Kreisers Inc. v. First
Dakota Title Ltd. P’ship, 852 N.W.2d 413, 419 (S.D. 2014); Good Low v. United
States, 428 F.3d 1126, 1128 (8th Cir. 2005). The district court correctly ruled that the
Court of Federal Claims had exclusive jurisdiction over the breach-of-contract claim,
as Larson sought over $10,000 in damages. See 28 U.S.C. §§ 1346(a)(2), 1491(a)(1);
Minnesota v. Heckler, 718 F.2d 852, 857 (8th Cir. 1983). We further reject Larson’s
claims alleging that the Bureau failed to prevent unauthorized trespass on her range
units and did not provide her with administrative remedies before terminating her
grazing permit. Violations of administrative regulations do not create a cause of
action under the FTCA, and South Dakota law does not impose similar obligations
on private persons. See 28 U.S.C. § 1346(b)(1); Good Low, 428 F.3d at 1128; Klett
v. Pim, 965 F.2d 587, 589 (8th Cir. 1992).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-